department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list xxxxx xxx xx xxxxx legend taxpayer ira amount amount dear xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx this is in response to your letter dated date as supplemented by correspondence dated april2 april4 and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that on date and date he received distributions of amount and amount respectively from ira taxpayer used amount and amount to buy a real_estate investment_property which he intended to place in a self-directed_ira taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to confusion surrounding the structure of the transaction and taxpayer's medical_condition which diminished his ability to maintain his finances taxpayer represents that he took distributions of amount and amount with the intention of using the money to purchase real_estate property and place it into an ira to this end taxpayer represents that he hired a certified_public_accountant attorney financial advisor and realtor to help him with the transaction however taxpayer represents that he and not one of his professional advisors orchestrated the transaction taxpayer did not realize until after the 60-day rollover period expired that that the property had not been placed into an ira around the time taxpayer purchased the real_estate property taxpayer was undergoing treatment for an illness taxpayer attributes this treatment as a contributing factor for his inability to adequately manage his finances and this transaction during this time taxpayer continued to maintain employment and handle his other affairs based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability taxpayer has failed to provide adequate documentation that any of the factors enumerated in revproc_2003_16 resulted in his failure to complete a timely rollover therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount and amount from ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx at xxx xxx-xxxxx please address all correspondence to se t ep ra t2 sincerely your i enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xx xxx xxx xx
